Title: To Thomas Jefferson from John Barnes, 7 September 1801
From: Barnes, John
To: Jefferson, Thomas


Sir
George Town 7th. Sept 1801.
Your esteemed favr. 28th. Ulto., recd the 1st Instant—with the several paymts. to be made at Norfolk, Alexandria and Philada. together—with the few remaining debits here, including the Necessary disbursemts. of Househd: &c. see—sketch. inclosed […] shall be pointedly Attended to.
—of course, on a present View of my Finances, I find, it will be Absolutely Necessary for me—to defer my setting out for Philada. untill after the ensuing Qr. say 6–8 Octr. I shall then be inabled to fullfill every engagemt: both on yours, as well my Own Acct.—
—Doctr. Edwards has favd: me, with a Letter & Bill Lading of your Chariots Harness & expects handing me Mr Hanses a/c while the latter have Offered to lent him, a sett of Harness for the Use of your Carriage to Washington and doubtless, I could, with his Assistance, engage a pair of Steady Horses & sober driver—to undertake the Conducting it here.—Or I should you think it adviseable—as Mr Dougherty it seems is very Anxious, for the safety of the Carriage—and wishes to be employed in that particular service—as well to see a Brother of his who is in business at Philada.—I promised him to state to you his desire—and moreover what in that Case, provided it met with your Approbation, would be adviseable, viz. for Mr Dougherty to take with him to Philadelphia your present market waggon Horse, and to hire a suitable one there for the Journey—the Harness, to be returned by water—as proposed by Mr Hanse, to Doctr Edwards, the only remaining inconvenience would be to return the hired Horse, which I do not Apprehend would be Attended with much difficulty. Mr Dougherty would undoubtedly take all possible Care—and I would see that nothing should be wanting to retard,—or injure, its safety: and the Approaching equinoctial gale, would then be passed over. which—at an earlier season might risque its safety. via the ferry,—either at Wrights via Lancaster—the quietest rout, or the Susquehannah, via Havre de Grace. whichever, road you should prefer him to take—my only objection, to take passage in it would be Contrasting—the inelegance of the passengers, to the superbness of the Carriage! that provided the Covering will admit of an Entrance, without taken it off I should Console myself—with having the Honor, as well convenience of being Conveyed—at my Ease, from Philadelphia to the seat of Government, &c. &c.—but of this, you will please give me further directions. I must also inform you, that I took the liberty of intimating to Doctr. Edwards, your wish respecting Mr Stewart abt. your Portrait; & request, of having a suitable frame, & to consult him thereupon—in order, not only to secure the picture—but (Knowing him to be careless in these matters) to hasten the shipping of it: and that I should do myself the pleasure to wait upon him at Frankford immediately on my Arrival at Philada.  Mr Taylors remittance—of $700. will be transmitted to him ⅌ tomorrows mail.


—Mr. Richards I find has at length shipped your sundries (but omitted sending on the particulars) [Amt]

$42.5.


together with sundry extra charges [Coms] &c. on
}
7.20


the former 6 Boxes sirup & pay:mts [&c] on


your a/c postage &c. which I think a little extray:


—but however adjusted with him—
49.75


of his intended removal. to Richmond to settle there. He also informs that he could not possibly procure neither the window glass. (the most material) nor sheeting—to your pattern. the former I have already desired, him to Apply for to Mr. Donath. who used to procure it for me, of the nearest size, and to have it cut to the particular size ordered, and to prevail on him to ship it—by the earliest opporty. as to the sheeting I can see to it myself. when on the spot,
Mr Richards I presume have forwarded the particulars of your Inv. to Messrs. G & J—at Richmond—
—Nothing further at present occur to my recollection for your particular information—
but, to Assure you, I am Sir, your most Obedt: & very Hble servant
John Barnes
I have the satisfaction of informing you of Mr Lemaire’s Arrival Friday Eveng. [4th.] inst. and that on my return from the Treasury with your [wages] for $4000. this very day dined with him & Mr Rapin. I am much prejudiced in his favr. and I hope deservedly so. Mr Rapin talks of leaving Town friday next—
 